Citation Nr: 0616200	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  99-03 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to a disability rating greater than 40 
percent for lumbar paravertebral myositis.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1997 and April 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2005).

The Board notes that the September 1997 rating decision 
denied a disability rating greater than 20 percent for the 
veteran's service-connected lumbar paravertebral myositis.  
While the issue was on appeal, the RO increased the 
disability rating to 40 percent, effective March 17, 2000.  
The veteran has not expressed disagreement with the effective 
date of the award, or continued disagreement with the 
evaluation in place prior to the award of the increased 
evaluation, such that neither issue is currently before the 
Board.  See 38 C.F.R. § 3.400(o)(1) and (2) (2005) (effective 
date for an award of an increased disability rating).  
Therefore, the issue before the Board is limited to the issue 
as phrased above. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the responsibility to obtain and consider any 
relevant records from the Social Security Administration.  
Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 
9 Vet. App. 67, 74 (1996).  

In this case, review of the claims folder reveals that the 
veteran has been receiving disability benefits from the 
Social Security Administration for many years.  However, the 
RO has never secured records associated with his disability 
claim.  The Board notes that such records are relevant, 
particularly with respect to the claim for TDIU.  Board 
decisions are vacated by the U.S. Court of Appeals for 
Veterans Claims (Court) for a failure to obtain such records.  
A remand is required to address this deficiency.    

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration documents related to the 
veteran's disability claim, awarded in or 
before 1982, including all disability 
determinations and associated medical 
records.  Associate with the claims folder 
all documentation related to the request 
and any response received.  

2.  Ensure proper completion of this and 
any other necessary development, then 
readjudicate the issues on appeal.  If the 
disposition of any claim remains denied, 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

